Citation Nr: 0308185	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-12 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 educational assistance.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran's claims file indicates that he served on active 
duty from January 1990 to April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The VCAA and its 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Also see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

A review of the claims folder reveals that the veteran failed 
to complete a semester of school, resulting in a Chapter 30 
education assistance overpayment.  The veteran requested a 
waiver of recovery of the $1,456 debt.  The Committee denied 
the veteran's claim in April 2002.  The record indicates that 
a statement of the case was issued in September 2002.  The 
veteran submitted a substantive appeal in September 2002.  
Nowhere in the record, however, is there evidence that the 
veteran was advised of the VCAA or its implementing 
regulations.  The agency of original jurisdiction has not 
sent the veteran notification of what information and/or 
evidence, not previously submitted, that is necessary to 
substantiate the veteran's claim.  Furthermore, the RO has 
not notified the veteran of which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  A remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

The Board further notes that the veteran's claims file does 
not contain a copy of the September 2002 statement of the 
case.  A copy of the September 2002 statement of the case 
must be included in the veteran's claims file.

The record does not contain a properly completed financial 
status report (FSR).  A FSR dated in February 2002 is 
incomplete in that the section pertaining to assets fails to 
list the car(s) owned by the veteran.  Another FSR, received 
subsequent to the February 2002 FSR, has a missing second 
page.  The veteran should be sent a new FSR form and be 
provided the opportunity to fill out the form completely.

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a 
letter which informs him of what 
information and evidence, not previously 
submitted, that is necessary to 
substantiate his claim, and which 
notifies the veteran of which evidence, 
if any, the claimant is expected to 
obtain and submit, and which evidence 
will be retrieved by VA.

2.  The RO should request that the 
veteran complete and submit a new VA Form 
5655, Financial Status Report.  The RO 
should note in its letter that the 
veteran should fill out all sections of 
the form.

3.  The RO should determine whether the 
back side of the latest received FSR is 
available, and if so include a copy of 
that page in the record.

4.  The RO should attach a copy of the 
September 2002 statement of the case 
inside the veteran's claims folder.  

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claim.  The 
veteran must be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case must 
recite all the applicable laws and 
regulations, including those pertaining 
to the VCAA, and including 38 C.F.R. 
§§ 1.963 and 1.965.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




